Title: William Carmichael to the American Commissioners, 12 July 1777
From: Carmichael, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Dunkerque July 12th. 1777
In my last I transmitted you an account of the Extraordinary conduct of the Captain of one of the British Ships of war laying in this road.That Ship joind by two others block up the road so as to make it impossible for any vessel to quit this port without being taken by one or other of them. The detention of the vessel formerly belonging to Mr. Hodge occasions an enormous expence, for his good nature having prompted him, to give a passage and to advance Money for the support of every American who wishd to get to his own country, the vessel now lays at the expence of more than 300 livres per day. Nothing new has happend since my last. Accident having brought to my knowledge a transaction of the English Commissary here I thought the interest of France and America so much the same, that I trouble you with a deposition of the Fact at the Same time that I have prompted the poor sufferer to make an application, from whence alone She can hope redress. You will make the Subject of the inclosd deposition known to the Ministry of France to Show them that other people debauch without notice their best Pilots, whilst if our Captains only ingage a single sailor in Our service, Complaints are usherd with great noise to them, on the improper steps the Americans take.
The Merchants here have Stopped all thoughts of adventuring in the American commerce, untill they know whether the Court will reclaim their property both Ship and cargo, If not taken within the Limits prescribd by treaty. I have seen letters from various ports of France on the Same Subject and with the Same determination. It is in my humble opinion, a matter of great importance; that the court should explain themselves explicitly on this Subject. If they will sacrifice thus the Commerce of France to please the English, what are we to expect in our favor? It would be injustice to Mr. Hodge to say that My presence is longer necessary here, unless you have other Objects. I wish to have an opportunity of rendering service, and I must confess I can see nothing here that merits a double expence. Mr. D- often mentioned a circumstance that might give a diversion to our Enemies, an attempt to excite the White Boys in Ireland. I think there are one or two Irish Preists here, who could be made use of to that purpose, provided they could be promised some arms and ammunition, at least It would not cost a great deal to sound the disposition of these desperate people. I shall wait untill I have your answer to this Letter, when I hope you will either perswade the Court to send vessels to protect the trade of their port, or to say at once, that we must not do the least thing there which may offend the English. In that case, if their present requisitions are complyd with, their next will be to forbid the exportation of a bale of French goods to America and to make your persons Contraband in France. I wait impatiently for your news and instructions and am with much respect Gentlemen Your Most humble Servant
Wm. Carmichael

Make my Compliments to Doctor B-. He will always explain what I write to him.
The inclosed deposition being wrote in a hand well known at the Public burreauxs it will be necessary to have it copied.

 
Addressed: The Honorable / Silas Deane Esqr. / at / Paris
Notation: Mr Carmichael July 12 ’77
